                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: December 13, 2018




                                                                   _________________________________
                                                                   Brenda K. Martin, Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA

In re:                                           Chapter 11

Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
Driving, Inc.,
                                         ORDER AUTHORIZING RETENTION AND
               Debtor.                   EMPLOYMENT OF THOMAS AZZARELLI
                                         OF B2B CFO, LLC AS CHIEF FINANCIAL
                                         OFFICER NUNC PRO TUNC AS OF
                                         NOVEMBER 19, 2018

         Upon consideration of the Application to Employ Thomas Azzarelli of B2B CFO, LLC as

Chief Financial Officer Nunc Pro Tunc as of November 19, 2018 (the “Application”), filed

pursuant to Bankruptcy Code §§ 105, 327, 328 and 330 and Fed. R. Bankr. P. 2014 by Bob

Bondurant School of High Performance Driving, Inc., the debtor and debtor in possession (the

“Debtor”) in the above-captioned chapter 11 case (the “Case”), the Debtor seeking approval to

retain and employ Thomas Azzarelli, CMA, CPA, of B2B CFO, LLC (“Azzarelli”) as Chief

Financial Officer (“CFO”) pursuant to the terms of the services agreement (“Services

Agreement”) between B2B and the Debtor attached to the Application as Exhibit A, and based

upon the Verified Statement of Thomas Azzarelli in Support of the Application to Employ Chief

Financial Officer Nunc Pro Tunc as of November 19, 2018, it appearing that Azzarelli is

disinterested, and that the Debtor’s employment of a CFO is in the best interests of the estate,

         IT IS HEREBY ORDERED:
         A. The Application is granted in its entirety; and



{00141937}
Case 2:18-bk-12041-BKM          Doc 93 Filed 12/13/18 Entered 12/13/18 16:19:44                Desc
                                 Main Document    Page 1 of 2
        B. The Debtor is authorized to retain and employ Azzarelli as CRO nunc pro tunc as of

             November 19, 2018 on the terms set forth in the Services Agreement and subject to

             the terms of the Stipulated Order pertaining to payment of professionals in this Case

             [DE No. 83].

                                DATED AND SIGNED ABOVE




{00141937}                                -2-
Case 2:18-bk-12041-BKM          Doc 93 Filed 12/13/18 Entered 12/13/18 16:19:44              Desc
                                 Main Document    Page 2 of 2
